DETAILED ACTION

The following is a non-final office action is response to communications received on 02/10/2022.  Claims 1, 6-8 & 10-18 are currently pending and addressed below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 02/10/2022 have been considered but are moot because the arguments do not apply to any of the references as being used in the current rejection.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/10/2022 has been entered.


 Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 6 & 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hodorek et al. (US 10,722,374).  Please refer to the annotated figure below in consideration of the following rejection:

    PNG
    media_image1.png
    513
    647
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    1148
    795
    media_image2.png
    Greyscale

Regarding Claim 1, Hodorek teaches a prosthetic glenoid implant (2) for replacing a native glenoid, the prosthetic glenoid implant comprising: 
a bearing component (6) having a first articulating surface (16) adapted to articulate with a native or prosthetic humeral head, and a second surface (10) opposite the first surface, the bearing component being formed of a polymer (Col 6: lines 1-3), the second surface including a first mating feature (14); 
a base component (20) having a first surface and a bone-contacting surface (29), the first surface of the base component having a second mating feature (22) adapted to engage the first mating feature in an assembled condition (Fig 2B) of the prosthetic glenoid implant, the bone-contacting surface adapted to contact the native glenoid, the base component being formed of metal (Col 6: lines 1-3), and defining a plurality of apertures (32a & 32c) extending from the first surface of the base component to the bone-contacting surface of the base component, the base component including a keel (30) extending away from the bone-contacting surface, the keel having a length in a length direction extending away from the bone-contacting surface, and a width in a direction transverse the length direction, the width being smaller than the length (Fig 2B); and 
a plurality of fixation members (60) each having a head and a threaded shaft (Fig 2A-2C), the threaded shaft of each fixation member adapted to pass through a corresponding one of the plurality of apertures (Fig 2A), the head of each fixation member adapted to be positioned within a recess defined between the base component and the bearing component in an assembled condition of the prosthetic glenoid implant (Fig 2A), 
wherein the base component includes a base portion (shown) having a generally circular shape interrupted by a superior extension (shown) extending superiorly from the generally circular shape and an inferior extension (shown) extending inferiorly from the generally circular shape, the superior and inferior extensions each including an aperture (32), said apertures in the superior and inferior extensions forming superior and inferior apertures for superior and inferior fixation members to extend therethrough so that the superior fixation member is positioned superior to the keel and the inferior fixation member is positioned inferior to the keel (Figs 3A-3B).
Regarding Claim 6, Hodorek teaches wherein the first mating feature (14) is a peripheral recess and the second mating feature (22) is a peripheral rim adapted to be received within the peripheral recess (Fig 2B).  
Regarding Claim 10, Hodorek teaches wherein the keel includes a window defining a recess (32b).

Allowable Subject Matter
Claims 7, 8 & 11-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN AINSLEY DUKERT whose telephone number is (571)270-3258. The examiner can normally be reached Mon-Fri 6am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Dieterle can be reached on 571-270-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN A DUKERT/Primary Examiner, Art Unit 3774